department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l date number release date cc tege eb qp4 conex-126527-16 ------------------- -------------- uil --------------- -------------------- ------------------------- dear i am responding to a letter you sent to senator ron wyden on date about a check your husband received from hi sec_401 plan senator wyden asked that we respond directly to you on the subject you explained a letter accompanying the check provided information about irs requirements for testing plans annually to ensure all participants benefit on a non- discriminatory basis you also explained your husband’ sec_401 plan returned a portion of his contributions to him in order to pass this year’s test you asked why your husband received this check i am sorry for the confusion and frustration you experienced because of this matter the non-discrimination rule you referred to is in sec_401 of the internal_revenue_code code the section sets a limit on how much more highly compensated employees can defer versus non-highly compensated employees sec_414 of the code describes a highly_compensated_employee as an employee who is a percent owner of the employer maintaining the plan or an employee who earns more than a certain amount in compensation from the employer the amount was dollar_figure for under sec_401 of the code if highly compensated employees exceed the limits in sec_401 for a year the plan must distribute the excess_contributions before the end of the next year in order to keep its tax-qualified status most likely the check your husband received was a distribution of excess_contributions under sec_401 conex-126527-16 at i hope this information is helpful if you have questions please call ---------------------------- ----------------------------- sincerely ---------------------- victoria a judson associate chief_counsel tax exempt and government entities cc the honorable ron wyden
